 
EXHIBIT 10.107.2
 
DATED 13th. JUNE, 2002
 
 
TARRANT COMPANY LIMITED (1)
 
and
 
MARBLE LIMITED (2)
 
and
 
TRADE LINK HOLDINGS LIMITED (3)
 
and
 
UPS CAPITAL GLOBAL TRADE
FINANCE CORPORATION (4)
 
 
 
SYNDICATED COMPOSITE
GUARANTEE AND DEBENTURE
 
 
BARLOW LYDE & GILBERT
24th Floor
Nine Queen’s Road Central
Hong Kong
 





--------------------------------------------------------------------------------

 
CONTENTS
 

    
PAGE

--------------------------------------------------------------------------------

CLAUSE
    
1
  
DEFINITIONS AND INTERPRETATION
  
1
2
  
CHARGING PROVISIONS
  
5
3
  
PAYMENT OF THE SECURED OBLIGATIONS
  
6
4
  
GUARANTEE AND INDEMNITY
  
6
5
  
REPRESENTATIONS AND WARRANTIES
  
9
6
  
COVENANTS
  
10
7
  
COLLECTION OF DEBTS AND RELATED MATTERS
  
11
8
  
INSURANCE
  
12
9
  
THE INVESTMENTS AND QUOTA
  
13
10
  
NEGATIVE PLEDGE
  
16
11
  
FURTHER ASSURANCE AND PERFECTION OF SECURITY
  
16
12
  
RECEIVER
  
18
13
  
VARIATION AND EXTENSION OF STATUTORY POWERS
  
21
14
  
CONTINUING SECURITY
  
23
15
  
POWER OF ATTORNEY
  
23
16
  
INDEMNITIES
  
24
17
  
NO WAIVER
  
24
18
  
PAYMENTS AND DISCHARGE
  
24
19
  
CURRENCY
  
25
20
  
NOTICES
  
26
21
  
TRUSTEE PROVISIONS
  
28
22
  
LAW AND JURISDICTION
  
28
SCHEDULE
1
  
THE OBLIGORS
  
29
2
  
THE SECURITIES
  
30
3
  
THE QUOTA
  
31





--------------------------------------------------------------------------------

 
THIS DEBENTURE is made the 13th. day of June, 2002
 
BETWEEN:-
 
(1)  THE COMPANIES referred to in Schedule 1 (together the “Obligors” and
individually an “Obligor”); and
 
(2)  UPS CAPITAL GLOBAL TRADE FINANCE CORPORATION in its capacity as trustee for
the Beneficiaries (the “Security Trustee”).
 
IT IS AGREED as follows:-
 
1   DEFINITIONS AND INTERPRETATION
 
1.1  In this Debenture, including the Schedules, the following words and
expressions shall (except where the context otherwise requires) have the
following meanings:-
 
“Beneficiaries”
  
the Security Trustee, the Agent and each of the Banks and “Beneficiary” means
any one of them;
“Charged Assets”
  
in relation to each Obligor, all of its property or properties and/or other
assets and, where the context so admits, each of them and any part thereof and
the proceeds of the disposal of the same and all rights, title and interest in
and to the same, in each such case as may now or in the future be the subject of
the security constituted or intended to be constituted by this Debenture;
“Debts”
  
in relation to each Obligor, (i) all book debts, both present and future, due or
owing to such Obligor and all other monetary debts and claims, choses in action
and other rights and benefits both present and future (including, in each such
case, the proceeds thereof and all damages and dividends in relation thereto)
due or owing to such Obligor and the benefit of all related rights and remedies
(including under negotiable or non-negotiable instruments, letters of credit,
guarantees, indemnities, legal and equitable charges, reservation of proprietary
rights, rights of tracing and liens) and (ii) all sums, both present and future,
due or owing to such Obligor by way of grant, subsidy or refund by any
statutory, legal or governmental body, authority or institution;
“Derivative Assets”
  
all assets deriving from any of the Securities owned by any Obligor including
all allotments, accretions, offers, rights, dividends, interest, income,
benefits and



1



--------------------------------------------------------------------------------

 

    
advantages whatsoever at any time accruing, offered or arising in respect of or
incidental to any of the Securities and all stocks, shares, rights, money or
property accruing or offered at any time by way of conversion, redemption,
bonus, preference, exchange, purchase, substitution, option, interest or
otherwise in respect thereof;
“Encumbrance”
  
any mortgage, charge, assignment by way of security, pledge, lien,
hypothecation, right of set-off, reservation of title arrangement, preferential
right (save as arising under the general law for the protection of certain
classes of creditors) or any trust, flawed asset or other arrangement for the
purpose of and having a similar effect to the granting of security, or other
security interest of any kind;
“Expenses”
  
all banking, legal and other costs, charges, expenses and/or liabilities paid
or, if earlier, incurred by or on behalf of any Beneficiary or any Receiver in
each case on a full indemnity basis in relation to any of the Charged Assets or
in protecting, preserving, improving, considering the enforcement or exercise of
or enforcing or exercising or attempting to enforce or exercise, any rights
arising under or pursuant to any of the Finance Documents and/or in procuring
the payment, performance or discharge of any of the Secured Obligations and
including, without limitation, the principal amount of any borrowings together
with interest thereon and all other expenses and/or liabilities of any
Beneficiary or any Receiver paid or incurred from time to time in relation to
the exercise of any right or power on the part of any Beneficiary or any
Receiver referred to in the Finance Documents;
“Facility Agreement”
  
the syndicated letter of credit facility agreement entered into on even date
herewith between the Obligors (1), the Banks (2) and UPS Capital Global Trade
Finance Corporation as Agent and Issuing Bank (3) whereby it was agreed that
there should be made available to the Obligors a letter of credit facility of up
to US$25 million upon the terms and conditions contained therein;
“Finance Documents”
  
the Facility Agreement, this Debenture, the Security Documents and all other
documents from time to time entered into by any Obligor or any other person in
connection with or pursuant to the terms of the Facility Agreement, this
Debenture, the Security Documents or any other such document, in each case as
amended or modified from time to time;



2



--------------------------------------------------------------------------------

 
“Hong Kong”
  
the Hong Kong Special Administrative Region of the People’s Republic of China;
“Investments”
  
in relation to each Obligor, its Securities and the Derivative Assets relating
to such Securities;
“Quota”
  
in relation to each Obligor, all its rights, title to and interest in any
textile export quota in respect of which the Obligor is the registered holder,
or in which it otherwise has an interest, including without limitation the
textile export quota which is more particularly specified in Schedule 3;
“Receivables Account”
  
any separate and denominated account as may be maintained by any of the Obligors
with a bank (other than any Beneficiary) in accordance with the provisions of
Clause 7.3;
“Receiver”
  
a receiver and/or manager (including, as the context admits, an administrative
receiver) appointed under this Debenture;
“Secured Obligations”
  
all monies, obligations and liabilities (whether present or future, actual or
contingent) on the part of each Obligor to any Beneficiary to be paid, performed
or discharged, whether directly or indirectly, under or pursuant to the terms of
any of the Finance Documents and/or in connection with the loan facility or
other financial accommodation from time to time granted or otherwise made
available pursuant thereto, together with all Expenses and any interest charged
under the terms of this Debenture;
“Securities”
  
in relation to each Obligor, all shares, stocks, debentures, debenture stock,
bonds and securities of any kind whatsoever owned by such Obligor (including
rights to subscribe for, convert into or otherwise acquire the same) whether
marketable or otherwise, and all other interests (including loan capital) of
such Obligor both present and future in any company, firm, consortium or entity
wherever situate including those details of which appear in Schedule 2 and set
opposite the name of such Obligor; and
“Security Documents”
  
(i) the guarantee and security agreement entered into on even date herewith by
Tarrant Apparel Group and Fashion Resource (TCL) Inc in favour of the Security
Trustee; (ii) the guarantee entered into on even date herewith by Mr Gerard Guez
in favour of the Security Trustee; (iii) a charge over shares executed on even



3



--------------------------------------------------------------------------------

 

    
date herewith by Fashion Resource (TCL) Inc. in favour of the Security Trustee
in respect of its shares in Tarrant Company Limited, and (iv) the Intercreditor
Agreement, in each case as amended or modified from time to time.

 
1.2  Words and phrases which are not defined or construed in this Debenture but
which are defined or construed in the Facility Agreement, the Companies
Ordinance or the Bankruptcy Ordinance shall be construed as having the meanings
ascribed to them therein. To the extent that there is any inconsistency between
the terms of this Debenture and the Facility Agreement, the terms of the
Facility Agreement shall prevail.
 
1.3  In construing this Debenture, general words introduced by the word “other”
shall not be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things and
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words. In addition, the words “any of” shall be construed as a reference
to any one or more (including all) of the rights, assets, liabilities or other
things referred to.
 
1.4  The security constituted by, and the rights of the Security Trustee under,
this Debenture shall be enforceable notwithstanding any change in the
constitution of any Beneficiary or any Beneficiary’s absorption in or
amalgamation with any other person or the acquisition of all or part of any
Beneficiary’s undertaking by any other person.
 
1.5  The headings in this Debenture are inserted for convenience only and shall
not affect its construction or interpretation and references to a Clause or
Schedule are (unless otherwise stated) to a Clause in, or a Schedule to, this
Debenture.
 
1.6  Any reference in this Debenture to “this Debenture” or to any other
agreement or document shall, unless the context otherwise requires, be construed
as a reference to this Debenture or to such other agreement or document as the
same may from time to time be amended, varied, supplemented, novated or replaced
and shall include any document which is supplemental to, is expressed to be
collateral with, or is entered into pursuant to or in connection with, the terms
of this Debenture or of such other agreement or document.
 
1.7  The illegality, invalidity or unenforceability of any provision of this
Debenture under the law of any jurisdiction shall not affect its validity or
enforceability under the law of any other jurisdiction.
 
1.8  Save where the context otherwise requires, the plural of any term includes
the singular and vice versa.
 
1.9  Any reference in this Debenture to any ordinance, statute or statutory
provision shall, unless the context otherwise requires, be construed as a
reference to such ordinance, statute or statutory provision as in force at the
date of this Debenture and as subsequently re-enacted or consolidated and shall
also include all instruments,



4



--------------------------------------------------------------------------------

 
orders and regulations for the time being made thereunder or deriving validity
therefrom.
 
1.10  In this Debenture any reference to the “Agent”, the “Arranger”, the
“Security Trustee”, the “Obligor” any “Bank” or any “Beneficiary” shall, unless
the context otherwise requires, be construed so as to include their respective
assignees, Transferees or successors in title, whether immediate or derivative
in relation to their respective interests.
 
1.11  The obligations of the Obligors under this Debenture are joint and
several.
 
2   CHARGING PROVISIONS
 
2.1  Fixed Charges
 
Each Obligor, as beneficial owner and as a continuing security for the payment
and discharge of the Secured Obligations, hereby charges to the Security Trustee
(in each case as trustee for and on behalf of each of the Beneficiaries):-
 
2.1.1  by way of first fixed charge and agrees to mortgage to the Security
Trustee (as trustee for and on behalf of each of the Beneficiaries) its
Investments;
 
2.1.2  by way of first fixed charge its Quota;
 
2.1.3  by way of first fixed charge its Debts, and all deeds and documents from
time to time relating to its Charged Assets; and
 
2.1.4  by way of first fixed charge all the rights, title and interest of such
Obligor in and to all chattels from time to time hired, leased or rented by such
Obligor to any other person together, in each case, with the benefit of the
related hiring, leasing or rental contract and any guarantee, indemnity or other
security for the performance of the obligation of any person under or in respect
of such contract.
 
2.2  Floating Charge
 
Each Obligor, as beneficial owner and as a continuing security for the payment,
performance and discharge of the Secured Obligations, hereby charges to the
Security Trustee (as trustee for and on behalf of each of the Beneficiaries) by
way of floating charge the undertaking and all property, assets and rights of
such Obligor, whatsoever and wheresoever, both present and future (save insofar
as any of the same shall for the time being be effectively mortgaged or charged
by way of specific fixed charge under the provisions of Clauses 2.1.1 to 2.1.4
inclusive or assigned by way of security under the provisions of Clause 2.3).
 
2.3  Assignments by way of Security
 
Each Obligor as beneficial owner and as a continuing security for the payment,
performance and discharge of the Secured Obligations hereby assigns and agrees
to assign by way of security to the Security Trustee (in each case as trustee
for and on behalf of each of the Beneficiaries) all its rights, title and
interest in and to each



5



--------------------------------------------------------------------------------

Receivables Account maintained by it and any monies from time to time standing
to the credit of any such account.
 
3   PAYMENT OF THE SECURED OBLIGATIONS
 
3.1  Covenant
 
Each of the Obligors hereby jointly and severally covenants to pay, perform and
discharge to the Security Trustee (as trustee for and on behalf of each of the
Beneficiaries) the Secured Obligations on the due date or dates for payment,
performance and discharge or, in the absence of any such date, forthwith upon
any demand made by the Security Trustee.
 
3.2  Interest
 
Save to the extent that the Security Trustee is otherwise entitled to do so
under the Facility Agreement, interest may be added by the Security Trustee to
any of the Secured Obligations which shall remain unpaid on the due date for
payment, from such date until payment (whether before, on or at any time after
demand or judgment or the liquidation of any Obligor) at the rate of three per
cent (3%) per annum above the Prime rate for the time being of Bank of America,
which interest may be compounded (whether before, on or at any time after demand
or judgment or the liquidation of any Obligor), by the Security Trustee with
monthly rests to the extent that it shall remain unpaid.
 
4   GUARANTEE AND INDEMNITY
 
4.1  Guarantee
 
Each of the Obligors unconditionally and irrevocably guarantees to the Security
Trustee (as trustee for and on behalf of each of the Beneficiaries) the due and
punctual payment, performance and discharge by each other Obligor of the Secured
Obligations. If and whenever any Obligor shall default in the payment,
performance or discharge of any of the Secured Obligations, each other Obligor
shall, upon written demand by the Security Trustee, promptly pay, perform or
discharge to the Security Trustee (for the account of the Beneficiaries) the
Secured Obligations in respect of which such default has been made.
 
4.2  Indemnity
 
Each Obligor agrees to indemnify and hold harmless the Security Trustee and each
of the Beneficiaries from time to time on demand for and against any loss
incurred by any such person as a result of any of the Secured Obligations being
or becoming void, voidable or unenforceable for any reason whatsoever, whether
known to such person or persons or not. The amount of such loss shall be the
amount which the person or persons suffering it would otherwise have been
entitled to recover from such other Obligor.
 
4.3  Continuing Security
 
The obligations of each Obligor under this Debenture are continuing obligations
and shall remain in force until all of the Secured Obligations have been
discharged



6



--------------------------------------------------------------------------------

in full. The obligations of each Obligor under this Debenture shall not be (or
be construed so as to be) satisfied by any intermediate discharge or payment of
or on account of any of the Secured Obligations or any settlement of account
between the Security Trustee or any other Beneficiary and any Obligor or any
other person, or any other matter.
 
4.4  Protective Provisions
 
Neither the obligations of any Obligor nor the rights and remedies of the
Security Trustee under any of the Finance Documents or otherwise conferred by
law shall be discharged, prejudiced or impaired by reason of:-
 
4.4.1 any variation of any of the Secured Obligations or of the terms or
conditions of any of the Finance Documents or of any Encumbrance, guarantee or
other assurance held or to be held as security for the payment, performance or
discharge of any of the Secured Obligations (any such Encumbrance, guarantee or
other assurance together referred to in this Clause 4 as “related security”);
 
4.4.2 any failure on the part of any Beneficiary (whether intentional or not) to
take, perfect or realise (whether in full or in part) the security constituted
or intended to be constituted by this Debenture or any related security now or
in the future agreed to be taken in respect of any of the Secured Obligations;
 
4.4.3 any incapacity or change in the constitution of any party to any of the
Finance Documents or to any related security;
 
4.4.4 any of the Secured Obligations or any obligation of any person under any
of the Finance Documents or under any related security being or becoming
invalid, illegal, void or unenforceable for any reason;
 
4.4.5 any time or other indulgence given or agreed to be given to, or any
composition or other arrangement made with or accepted from, any Obligor in
respect of any of the Secured Obligations or any other person in respect of any
of its obligations under any related security;
 
4.4.6 any waiver or release of any of the Secured Obligations or of any
obligation of any person under any related security or any failure to realise,
in full or in part, the value of, or any discharge or exchange of the security
constituted or intended to be constituted by this Debenture or any related
security;
 
4.4.7 any Obligor or any other person party to any of the Finance Documents or
any related security being wound up, going into administration or liquidation or
making any composition or arrangement with its creditors (whether or not
sanctioned by the court and whether or not any Beneficiary has agreed to such
compromise or arrangement) and so that where, by virtue of any compromise or
arrangement, any of the Secured Obligations are transferred to any other person,
the guarantee and indemnity of each Obligor contained in this Debenture shall
take effect as if the term “Obligor” included such other person; or



7



--------------------------------------------------------------------------------

 
4.4.8  any other act, event or omission which, but for this provision, would or
might operate to offer any legal or equitable defence for or impair or discharge
any of the Secured Obligations or any obligation of any person under any related
security or prejudicially affect the rights or remedies of the Security Trustee
under this Debenture or otherwise conferred by law.
 
4.5  Independent Obligations
 
The obligations of each Obligor under this Debenture is additional to, and not
in substitution for, any related security and the obligations assumed by such
Obligor under this Debenture may be enforced without first having recourse to
any related security and without making or filing any claim or proof in a
winding-up or dissolution of any other Obligor or any other person party to any
of the Finance Documents or any related security or first taking any steps or
proceedings against any other Obligor or any such person.
 
4.6  Non-Competition
 
Until all of the Secured Obligations have been satisfied in full and none of the
Beneficiaries are under any further obligation, actual or contingent, to any
Obligor, no Obligor shall:-
 
4.6.1  exercise any right of subrogation, indemnity, set-off or counterclaim
against any other Obligor or any person party to any related security;
 
4.6.2  claim payment of any other monies for the time being due to it by any
other Obligor or any person party to any related security by reason of the
performance by it of its obligations under any of the Finance Documents or under
any related security or on any account whatsoever or exercise any other right or
remedy or enforce any security, guarantee or other assurance which it has in
respect thereof;
 
4.6.3  claim any contribution from any other Obligor, or any other person party
to any of the Finance Documents or any related security;
 
4.6.4  negotiate, assign, charge or otherwise dispose of any monies, obligations
or liabilities now or at any future time due or owing to it by any other Obligor
or any person party to any related security or any encumbrance, guarantee or
other assurance in respect thereof; or
 
4.6.5  claim or prove in a winding-up or dissolution of any other Obligor or any
other person party to any of the Finance Documents or any related security in
competition with any Beneficiary; and
 
if any Obligor receives any sums in contravention of this Clause 4.6, it shall
hold them on trust to be applied promptly in or towards the satisfaction of the
Secured Obligations.



8



--------------------------------------------------------------------------------

 
4.7  No Security
 
Each Obligor warrants that it has not taken, and agrees that it will not take,
from any other Obligor or any person party to any related security any
Encumbrance, guarantee or other assurance in respect of or in connection with
its obligations under this Debenture. If any Obligor takes any such Encumbrance,
guarantee or other assurance in contravention of this Clause, it shall hold it
on trust for the Security Trustee (as trustee for and on behalf of each of the
Beneficiaries) until such time as all the Secured Obligations have been
satisfied in full (and none of the Beneficiaries is under any further
obligation, actual or contingent, to any Obligor) and shall on request promptly
deposit the same with and/or charge the same to the Security Trustee (as trustee
for and on behalf of each of the Beneficiaries) in such manner as the Security
Trustee may require as a security for the due and punctual payment, performance
and discharge by such Obligor of the Secured Obligations.
 
4.8  Suspense Account
 
If any Obligor is wound up, goes into liquidation or makes any composition or
arrangement with its creditors, neither the existence of this Debenture nor any
monies received or recovered by the Security Trustee pursuant to this Debenture
shall impair the right of the Security Trustee to prove in such winding-up,
liquidation, composition or arrangement for the total amount due from such
Obligor. The Security Trustee may at any time and from time to time place and,
for so long as it thinks fit, keep any monies received or recovered under this
Debenture in a separate or suspense account, in such name as it thinks fit,
without any intermediate obligation on its part to apply the same in or towards
discharge of the Secured Obligations.
 
5   REPRESENTATIONS AND WARRANTIES
 
Each Obligor represents and warrants to the Security Trustee (as trustee for and
on behalf of each of the Beneficiaries) that:-
 
5.1  Beneficial owner:    it is the sole, absolute and beneficial owner of the
Quota specified in Schedule 3 opposite its name, the Securities specified in
Schedule 2 opposite its name and of all other Investments owned by it as at the
date of this Debenture and it is the sole legal and beneficial owner of its
other Charged Assets free and clear from any Encumbrance other than under or
pursuant to the Facility Agreement or this Debenture;
 
5.2  No disposals:    except in accordance with the terms of the Facility
Agreement, it has not disposed of any interest in, or granted any rights
(whether of pre-emption or otherwise) over, any of its Charged Assets nor agreed
to do any of the same or subordinated or agreed to subordinate to the rights of
any other person in relation to debts owed to such person, or released or agreed
to release, any of its rights in or to any of its Debts; and
 
5.3  No claims:    none of its Charged Assets is the subject of any claim,
assertion, infringement, attack, right, action or other restriction or
arrangement of whatever nature which does or may impinge upon the



9



--------------------------------------------------------------------------------

 
validity, enforceability or ownership of its Charged Assets by such Obligor or
their utilisation by such Obligor and its Investments are and will be fully paid
up.
 
6   COVENANTS
 
6.1  General Covenants
 
Each Obligor covenants with the Security Trustee (as trustee for and on behalf
of each of the Beneficiaries) that it will:-
 
6.1.1  Quota:    take all such steps as may be necessary to protect, maintain
and renew its Quota, including without limitation by ensuring that it utilises
its full Quota for each category of goods in each year (subject to Clause 9.4);
 
6.1.2  Licences:    take all such steps as may be necessary to protect, maintain
and renew its Licences;
 
6.1.3  Obligations generally:    comply with its obligations in the Finance
Documents and comply with every covenant (whether restrictive or otherwise),
obligation and provision on its part to be complied with (and use its best
endeavours to procure compliance by each other party thereto with every
covenant, obligation and provision on the part of each such other party to be
complied with) contained in any document affecting or constituting any of its
Charged Assets or their use and enjoyment and not enter into any onerous or
restrictive obligations affecting any of its Charged Assets;
 
6.1.4  Deeds:    deposit with the Security Trustee and permit the Security
Trustee to hold and retain all deeds and documents relating to or constituting
any of its Charged Assets and hold on trust for the Security Trustee (as trustee
for and on behalf of each of the Beneficiaries) any such deeds and documents not
for the time being so deposited (and such Obligor hereby declares itself as
trustee accordingly);
 
6.1.5  Registrations:    make all such filings and registrations and take all
such other steps as may be necessary in connection with the creation, perfection
or protection of the security constituted or intended to be constituted by this
Debenture and pay all application, registration, renewal and other fees
necessary for effecting, protecting, maintaining or renewing registrations in
respect of any of its Charged Assets;
 
6.1.6  Value of the security:    not do or cause or permit to be done anything
which may in any way depreciate, jeopardise or otherwise prejudice the value of
the security constituted or intended to be constituted by this Debenture;
 
6.1.7  Dealings with Charged Assets:    not amend, vary, supplement, replace,
release, novate, waive, surrender, determine, discharge, rescind or avoid any of
its Charged Assets nor compound, grant any time or other indulgence or otherwise
deal with any of its Charged Assets nor purport



10



--------------------------------------------------------------------------------

 
to do so (save, in the case of assets of such Obligor charged by this Debenture
by way of floating charge only, in the ordinary course of its operations).
 
6.2  Information Covenants
 
6.2.1  General:    The Security Trustee may at any time seek from any person
having dealings with any Obligor such information about such Obligor and its
affairs as the Security Trustee may think fit. Each Obligor authorises and
requests any such person to provide any such information to the Security Trustee
and agrees to provide such further authority for this purpose as the Security
Trustee may require from time to time.
 
6.2.2  Investigations:    If the Security Trustee so requests at any time, all
or any of the Obligors shall appoint accountants nominated by the Security
Trustee to investigate the financial affairs of each such Obligor, and/or any
subsidiary of each such Obligor and/or any company of which each such Obligor is
a subsidiary. For the purposes of this Clause 6.3.2, each Obligor authorises the
Security Trustee to make such appointment on such Obligor’s behalf. In every
case where accountants are so appointed in relation to any Obligor, the costs,
fees and expenses of such accountants shall be paid by such Obligor, but the
Security Trustee may, at its sole discretion, pay such costs, fees and expenses
on behalf of such Obligor and, in such case, such Obligor agrees to reimburse
the Security Trustee forthwith on demand.
 
7   COLLECTION OF DEBTS AND RELATED MATTERS
 
Each Obligor covenants with the Security Trustee (as trustee for and on behalf
of each of the Beneficiaries) that it will:-
 
7.1  Collection:    get in and realise its Debts in the ordinary course of its
business and not release, exchange, compound, set off, grant time or indulgence,
subordinate its rights in respect of any of its Debts to the rights of any other
person in relation to debts owed to such person or otherwise deal with its Debts
in favour of any person (nor, in each such case, purport to do so) save in the
ordinary course of its business and, in any event, not sell, assign, factor,
discount or otherwise charge its Debts in favour of any person, nor purport to
do so;
 
7.2  Assignments:    without prejudice to the generality of Clause 11.1, if
called upon by the Security Trustee to do so, execute in favour of the Security
Trustee (as trustee for and on behalf of each of the Beneficiaries) or as the
Security Trustee may otherwise direct, assignments of its Debts or such other
transfers or equivalent arrangements as the Security Trustee may require and
take such steps as the Security Trustee may require to perfect such assignments,
transfers or equivalent arrangements including, without prejudice to the
generality of the foregoing and without prejudice to the Security Trustee’s
right to do so, giving notice of any such assignment, transfer or other
arrangement to any of the persons (as the Security Trustee shall specify) from
whom its Debts are due, owing or incurred by delivery to each such person of a
Notice of Assignment duly executed by such Obligor and procuring that each such
person delivers to the Security Trustee (if the



11



--------------------------------------------------------------------------------

 
Security Trustee so requires) a written acknowledgement substantially in the
form of the acknowledgement and agreement attached to the Notice of Assignment;
and
 
7.3  Designated accounts:    subject and without prejudice to the provisions of
this Debenture and to any provisions in the Facility Agreement regarding
payments into any designated account, unless the Security Trustee otherwise
agrees, pay the proceeds of its Debts into a separate and denominated account
with the Security Trustee or into such an account (governed by a mandate in form
and substance satisfactory to the Security Trustee conferring control over such
account on the Security Trustee) with such other bank as the Security Trustee
may from time to time specify in writing, and so that such Obligor hereby
declares itself trustee of the proceeds of any such Debts not from time to time
so paid to hold the same upon trust for the Security Trustee (as trustee for and
on behalf of each of the Beneficiaries) to pay the same to the Security Trustee
in or towards payment and discharge of the Secured Obligations in such order and
manner as the Security Trustee may in its absolute and unfettered discretion
from time to time conclusively determine.
 
8   INSURANCE
 
8.1  Insurance Covenants
 
Each Obligor covenants with the Security Trustee (as trustee for and on behalf
of each of the Beneficiaries) that it will at its own expense (failing which the
Security Trustee may elect, and is hereby authorised, to procure such
compliance), comply with (or procure compliance with) all obligations as to
insurance imposed by the terms of any prior mortgage or charge, lease, agreement
for lease, tenancy or other binding contract comprised in and/or affecting any
of its Charged Assets or under which such Obligor derives its title or interest
to any relevant Charged Asset and, subject to the foregoing and so far as not
inconsistent with the said terms, such Obligor shall:-
 
8.1.1  insure and keep insured all fixed and other plant and machinery forming
part of its Charged Assets with insurers previously approved by the Security
Trustee in writing against loss or damage by fire, explosion, storm, malicious
damage, and such other risks and contingencies as the Security Trustee shall
from time to time require, to a minimum of the full cost of reinstatement
thereof from time to time;
 
8.1.2  maintain such other insurances as are normally maintained by prudent
companies carrying on similar business (including public liability insurance and
employees’ liability insurance);
 
8.1.3  punctually pay all premiums and other sums payable under or in relation
to each policy in which it is interested and promptly, if the Security Trustee
so requests, produce evidence satisfactory to the Security Trustee of such
payments;
 
8.1.4  not make, do, consent or agree to any act or omission which would or
might render any policy in which it is interested invalid, void, voidable



12



--------------------------------------------------------------------------------

 
or unenforceable or render any proceeds of any such policy irrecoverable whether
in whole or in part, and not alter the terms of any such policy or allow any
such policy to lapse; and
 
8.1.5  effect all insurances pursuant to Clause 8.1.1 with the Security Trustee
named as joint insured or, where the Security Trustee agrees that joint
insurance shall not be practicable, with the interest of the Security Trustee
endorsed on the relevant policy in which it is interested and every such policy
shall contain a standard mortgagee clause whereby such insurance shall not be
vitiated or avoided as against a mortgagee in the event or as a result of any
misrepresentation, act or neglect or failure to make disclosure on the part of
the insured party or in the event of any circumstances beyond the control of the
insured party.
 
8.2  Declaration of Trust
 
Each Obligor hereby declares itself as trustee of all monies not paid directly
to the Security Trustee (as trustee for and on behalf of each of the
Beneficiaries) by the insurers in relation to any policy in which it is
interested whether or not effected or maintained pursuant to the obligations of
such Obligor under this Clause 8, to hold the same upon trust to apply the same
either in making good to the satisfaction of the Security Trustee the loss or
damage in respect of which the same may have been received (such Obligor making
good any deficiency from its own resources) or, at the option of the Security
Trustee and without prejudice to any obligations and/or entitlements expressly
provided in the relevant Policy or to any rights, claims and/or obligations
having priority to the obligations imposed by this Debenture, to pay the same to
the Security Trustee (as trustee for and on behalf of each of the Beneficiaries)
for application in or towards payment and discharge of the Secured Obligations
in accordance with the Facility Agreement.
 
9   THE INVESTMENTS AND QUOTA
 
9.1  Obligors’ covenants in respect of the Investments
 
Each Obligor covenants with the Security Trustee (as trustee for and on behalf
of each of the Beneficiaries) that it will:-
 
9.1.1  Deposit of documents of title:    without prejudice to the generality of
the provisions of Clause 6.2.3, forthwith upon execution of this Debenture and
as soon as practicable following its acquisition of any Investment deposit or
procure the deposit with the Security Trustee and permit the Security Trustee to
hold and retain all stock and share certificates and documents of title relating
to each of its Investments at such time;
 
9.1.2  Execution of transfers:    without prejudice to the generality of the
provisions of Clause 11.1, forthwith upon execution of this Debenture (in
relation to the Securities details of which appear in Schedule 2 opposite its
name) and as soon as practicable following its acquisition of any Investment and
at any other time upon request by the Security Trustee promptly deliver to the
Security Trustee such instruments of transfer (with the name of the transferee,
the consideration and the date left blank, but otherwise duly completed and
executed) and other



13



--------------------------------------------------------------------------------

documents as the Security Trustee may from time to time require for perfecting
its title to the Investments of such Obligor (duly executed by or signed on
behalf of the registered holder) or for vesting or enabling it to vest the same
in itself or any of its nominees or in any purchaser provided that, in the event
of any such transfer being effected, neither the Security Trustee nor any of its
nominees shall be liable for any loss occasioned by any exercise or non-exercise
of rights attached to such Investments or by any failure to report to such
Obligor any notice or other communication received in respect of such
Investments;
 
9.1.3  No restrictions on transfer:    ensure that its Investments are at all
times free from any restriction on transfer (whether under any relevant
constitutive documents or otherwise) by the Security Trustee or any of its
nominees to perfect or enforce the security constituted or intended to be
constituted by this Debenture and procure that the board of directors of any
Company in which any of its Investments are held approve any transfer of any of
its Investments desired to be made by the Security Trustee in the exercise of
the rights, powers and remedies conferred upon it by this Debenture or by law;
 
9.1.4  Derivative Assets:    upon the accrual, offer or issue of any Derivative
Assets deriving from its Investments (apart from dividends, interest payments or
other payments of money, as the case may be, forming part of its Investments)
deliver to the Security Trustee (or procure the delivery to the Security Trustee
of) all such Derivative Assets and the certificates and documents of title to or
representing the same together with each of the documents required to be duly
executed, completed and delivered under and in accordance with the terms of
Clause 9.2;
 
9.1.5  Calls:    duly and promptly pay or procure the payment of all calls,
instalments and other payments in respect of any of its Investments provided
that if it defaults in making any such payment, the Security Trustee may (but
shall not be obliged to) pay such amounts on behalf of such Obligor and shall be
reimbursed by such Obligor forthwith on demand;
 
9.1.6  Exercise of Voting Rights by Obligors:    (at all times when its
Investments have not been legally transferred into the name of the Security
Trustee) exercise any voting rights attaching to its Investments in such manner
as it thinks fit provided that such voting rights shall not be exercised in any
manner which is inconsistent with the security constituted or intended to be
constituted by this Debenture or is in breach of any of the provisions of any of
the Finance Documents and notwithstanding the foregoing, at any time after the
Security Trustee becomes entitled to appoint a Receiver, procure that all voting
and other rights in respect of its Investments are exercised in accordance with
the Security Trustee’s instructions; and
 
9.1.7  Variation of rights:    not, by the exercise of any voting rights or
otherwise, permit or agree to any proposed compromise, arrangement, capital
reorganisation, conversion, exchange, repayment or takeover



14



--------------------------------------------------------------------------------

 
offer affecting or in respect of any of its Investments or to any variation of
the rights attaching to or conferred by any of its Investments or to any
conversion of any of its Investments into an uncertificated security.
 
9.2  Exercise of Voting Rights by Security Trustee and Dividend Entitlement
 
If any of the Investments of any Obligor are transferred into the name of the
Security Trustee or any nominee of the Security Trustee, then (subject always to
the provisions of Clause 9.1.6):-
 
9.2.1  the Security Trustee shall use its reasonable endeavours to procure that
all voting rights attached to such Investments are exercised as such Obligor
shall direct provided that the Security Trustee shall not be obliged to comply
with such Obligor’s directions if, as a result, such voting rights would be
exercised in any manner which (a) is inconsistent with the security constituted
or intended to be constituted by this Debenture or (b) is in breach of any
provision of any of the Finance Documents or (c) would or might result in
permission or agreement being given to any compromise, capital reorganisation,
conversion, exchange, repayment or takeover offer affecting or in respect of any
of such Investments or to any variation of the rights attaching to or conferred
by any of such Investments; and
 
9.2.2  any and all dividend and interest payments and other distributions
accruing on or deriving from such Investments shall be paid to such Obligor.
 
9.3  Dividends and Voting Rights following Enforcement
 
On or at any time after the Security Trustee becomes entitled to appoint any
person or persons to be a Receiver of any of the Charged Assets, the Security
Trustee (or its nominee(s)) or any Receiver shall, on notice in writing to any
of the Obligors, have the right (a) to exercise (or direct the exercise of) any
and all voting rights attaching to any of the Investments of such Obligor in
such manner as any such person so acting shall in its sole discretion think fit
and (b) to receive, retain and give a good discharge for any and all payments
falling due in respect of dividends or other distributions of profits or capital
on or arising from any of such Investments notwithstanding that they may have
accrued in respect of a period prior to the time at which the security
constituted by this Debenture shall have become enforceable.
 
9.4  Obligors’ covenants in respect of the Quota
 
Each Obligor covenants with the Security Trustee (as trustee for and on behalf
of each of the Beneficiaries) that it will not:-
 
9.4.1  Protection of Quota:    do any act or thing, or make any omission, which
would or may cause the Obligor’s entitlement to, allocation of, or enjoyment or
use of its Quota to be cancelled, forfeited, surrendered, reduced or otherwise
impaired, or which would result in the Obligor’s registration with the Trade
Department of the Government of Hong Kong being cancelled; or
 





15



--------------------------------------------------------------------------------

 
9.4.2  Sale or transfer of Quota:    sell, transfer, assign or otherwise dispose
of all or any part of its Quota to any third party except with the Security
Trustee’s prior written consent, and provided always that any such sale,
transfer, assignment or disposal shall be on terms that it shall not affect the
Obligor’s Quota allocation for any subsequent year. For the purposes of this
Clause 9.4.2, the parties hereby acknowledge that the Security Trustee’s consent
to the temporary transfer of Quota by any Obligor may be given by the Security
Trustee in advance on a monthly basis, subject to such conditions (including
without limitation any conditions or restrictions as to the price of such
transfer and/or the application of any consideration received by the Obligor in
respect of such transfer) as the Security Trustee may from time to time specify,
and further subject to the Security Trustee’s overriding right to cancel or
withdraw such consent at any time forthwith upon written notice to the Obligor.
 
10   NEGATIVE PLEDGE
 
Each Obligor agrees that it will not, save as permitted under the Facility
Agreement or this Debenture:-
 
10.1  Encumbrances:    create or permit to subsist any Encumbrance on or over
its Charged Assets (save and except for any Permitted Encumbrance) or any
interest therein ranking in priority to, pari passu with or subsequent to the
security constituted or intended to be constituted by this Debenture; or
 
10.2  Disposals:    sell, transfer, assign, lease out, lend or otherwise dispose
of (whether outright, by a sale and repurchase or sale and leaseback arrangement
or otherwise), or grant any rights (whether of pre-emption or otherwise) over
its Charged Assets or any interest therein nor enter into any agreement to do
any of the same other than where such agreement is conditional upon the consent
of the Security Trustee being obtained (save in the ordinary course of its
operations in the case of assets of such Obligor charged by this Debenture by
way of floating charge only).
 
11   FURTHER ASSURANCE AND PERFECTION OF SECURITY
 
11.1  Further Assurance
 
11.1.1  Each Obligor shall execute in favour of the Security Trustee (as trustee
for and on behalf of each of the Beneficiaries), or as the Security Trustee may
otherwise direct, such further assignments, transfers, mortgages, charges or
other encumbrances as in each such case the Security Trustee shall stipulate
over its Charged Assets for the purpose of more effectively providing security
for the payment, performance and discharge of the Secured Obligations or of
enabling the Security Trustee to vest any of its Charged Assets in the Security
Trustee or its nominee(s).
 
11.1.2  Each Obligor shall, whenever requested by the Security Trustee and at
such Obligor’s cost, affix to such of its Charged Assets or endorse or cause to
be endorsed on such documents as the Security Trustee shall in each case
stipulate,



16



--------------------------------------------------------------------------------

labels, signs or memoranda in such form as the Security Trustee shall require
(but not so as to impede or restrict the normal use or operation thereof)
referring or drawing attention to the security constituted or intended to be
constituted by this Debenture.
 
11.2  Conversion of Floating Charge
 
11.2.1  Without prejudice to the security constituted or intended to be
constituted by this Debenture, the Security Trustee may at any time by notice in
writing to any Obligor convert the floating charge created by such Obligor
pursuant to Clause 2.2 with immediate effect into a specific charge as regards
any of the Charged Assets of such Obligor specified in the notice:-
 
(a)  at any time after the Security Trustee becomes entitled to appoint a
Receiver notwithstanding it may elect not to do so; or
 
(b)  if the Security Trustee considers such Charged Assets to be in danger of
seizure, distress, attachment, execution, diligence or other legal process or to
be otherwise in jeopardy.
 
11.2.2  The floating charge created by each Obligor pursuant to Clause 2.2 shall
(in addition to the circumstances in which the same will occur under general
law) automatically be converted into a fixed charge:-
 
(a)  upon the presentation of a petition for an administration order or a
winding up order to be made in relation to any Obligor;
 
(b)  if any Obligor fails to comply with its obligations under Clause 10;
 
(c)  upon any person taking any step with a view to levying distress against any
of the Charged Assets of any Obligor or any judgment creditor taking any step
with a view to enforcing against any of the Charged Assets of any Obligor a
judgment obtained against such Obligor whether by a warrant of execution, writ
of fieri facias, garnishee order, charging order or otherwise; or
 
(d)  if any other floating charge created by any Obligor crystallises for any
reason.
 
11.2.3  Service by the Security Trustee of a notice pursuant to Clause 11.2.1 in
relation to any class of the Charged Assets of any Obligor shall not be
construed as a waiver or abandonment of the Security Trustee’s right to serve
similar notices in respect of any other class of the Charged Assets of that or
any other Obligor or its or any Beneficiary’s other rights under this Debenture.
 
11.3  Security in Jeopardy
 
If at any time it shall appear to the Security Trustee that any of the Charged
Assets of any Obligor shall be in danger of seizure, distress, attachment,
execution, diligence or other legal process, or that the security constituted or
intended to be constituted by this Debenture over such Charged Assets shall for
any other reason be in jeopardy, the Security Trustee shall be entitled without
notice to such Obligor



17



--------------------------------------------------------------------------------

to take possession of and hold the same or to appoint a Receiver of such Charged
Assets. The provisions of Clause 12 shall govern the appointment, removal and
powers of a Receiver appointed under this Clause 11.3 as if he were a Receiver
appointed under Clause 12.
 
12   RECEIVER
 
12.1  Appointment of Receiver
 
If:-
 
12.1.1  any Obligor requests that a Receiver be appointed; or
 
12.1.2  the Security Trustee becomes aware of the intention of any party to
petition for an administration order or a winding up order to be made in
relation to any Obligor or any such petition is presented; or
 
12.1.3  any Obligor fails duly and punctually to perform or discharge any of the
Secured Obligations or any Event of Default occurs under the Facility Agreement,
 
then at any time or times thereafter the Security Trustee may by writing under
its common or corporate seal (as the case may be) or under the hand of any
director, manager or other authorised signatory for the time being of the
Security Trustee or by deed appoint any person or persons to be a Receiver of
any of the Charged Assets of any of the Obligors and of the rights of the
Security Trustee contained in this Debenture in relation thereto.
 
12.2  Joint Receivers
 
Where two or more persons are appointed to be a Receiver, the Security Trustee
may in the appointment declare whether any act required or authorised to be done
by a Receiver is to be done by any one or more of them for the time being
holding office and, subject thereto, any such persons may act jointly and/or
severally.
 
12.3  General Powers of Receiver
 
Any Receiver of any of the Charged Assets of any Obligor shall (subject to any
limitations or restrictions which the Security Trustee may in its absolute and
unfettered discretion incorporate in the deed or other instrument appointing him
but notwithstanding the liquidation, winding-up, or dissolution at any time of
such Obligor and whether or not any such Receiver shall be an administrative
receiver) have:-
 
12.3.1  all the powers conferred from time to time on receivers (whether
administrative receivers or otherwise) by law and/or statute (including the
Companies Ordinance and/or the Bankruptcies Ordinance);
 
12.3.2  power on behalf and at the cost of such Obligor and whether in the name
of such Obligor or otherwise to exercise all the powers and rights of an
absolute owner and do or omit to do anything which such Obligor could do or omit
to do or could have done or omitted to do but for any



18



--------------------------------------------------------------------------------

incapacity or the appointment of a liquidator, administrator or like officer in
relation to such Obligor or its Charged Assets; and
 
12.3.3  power to use the name of such Obligor in connection with the exercise of
any of such powers and, without prejudice to the generality of the provisions of
Clauses 12.3.1 and 12.3.2, on behalf and at the cost of, and in the name of such
Obligor or otherwise, the powers referred to in Clause 12.4.
 
12.4  Specific Powers of Receiver
 
Subject as stated above, any Receiver shall, in relation to any Obligor and the
Charged Assets of such Obligor in respect of which it is appointed, have the
power to:-
 
12.4.1  enter the Property of such Obligor for any purpose connected with the
conduct of his receivership and take possession of, collect and get in such
Charged Assets, exercise in respect of the Investments of such Obligor all
voting or other powers or rights available to a registered holder thereof in
such manner as he may think fit, give instructions and generally exercise any of
the rights of such Obligor under any contract with any third party in relation
to such Charged Assets, including any building contract and/or contract with any
professionals engaged in connection with any works carried out at the Property
of such Obligor and make any arrangement or compromise or enter into, renew
and/or cancel any contracts and bring, defend or discontinue any action or
proceedings (including proceedings for the compulsory winding-up of such
Obligor) or submit to arbitration in the name of such Obligor or otherwise, in
each case as may seem expedient to him;
 
12.4.2  carry on, manage, develop, reconstruct, amalgamate or diversify (or
concur in managing, developing, reconstructing, amalgamating or diversifying)
the business of such Obligor or any part thereof or concur in so doing;
 
12.4.3  purchase, acquire, accept a lease or licence of and/or any other
interest in and/or develop or improve properties or other assets without being
responsible for loss or damage;
 
12.4.4  raise or borrow any money (including, without limitation, money for the
completion, with or without modification, of any building on the Property of
such Obligor in the course of construction and any development or project in
which such Obligor was engaged) from, or incur any other liability to, the
Security Trustee and/or any of the Beneficiaries and/or others on such terms as
he may think fit and secure the payment of any such money and liabilities,
whether or not in priority to the Secured Obligations, in such manner as he
shall think fit and with or without any encumbrance on or affecting any of such
Charged Assets and enter into any form of hedging arrangement, whether in
relation to any such borrowing or any Secured Obligation or otherwise, on such
terms as he shall think fit;



19



--------------------------------------------------------------------------------

 
12.4.5  sell by public auction or private contract, convey, transfer, assign,
let, surrender or accept surrenders, grant licences or otherwise dispose of or
deal with such Charged Assets or concur in so doing in such manner, for such
consideration and generally on such terms and conditions as he may think fit;
 
12.4.6  sever plant, machinery and other fixtures and sell them separately from
that part of any Property of such Obligor containing them and pending any such
sale use the same without cost to the Receiver and without any liability to such
Obligor in connection with the use thereof;
 
12.4.7  promote the formation of companies with a view to the same purchasing,
leasing, licensing or otherwise acquiring interests in such Charged Assets, or
otherwise arrange for such companies to trade or cease to trade and to purchase,
lease, license or otherwise acquire any of such Charged Assets on such terms and
conditions whether or not including payment by instalments secured or unsecured
as he may think fit;
 
12.4.8  make and effect such repairs, renewals and improvements to such Charged
Assets as he may think fit and maintain, renew, take out or increase insurances;
 
12.4.9  appoint managers, agents, officers and employees for any of the purposes
set out in Clauses 12.3 and 12.4 or to guard or protect such Charged Assets at
such salaries and commissions and for such periods and on such terms as he may
determine and may dismiss the same;
 
12.4.10  make calls, conditionally or unconditionally, on the members of such
Obligor in respect of uncalled capital;
 
12.4.11  exercise for and on behalf of such Obligor all the powers and
provisions conferred on a landlord or a tenant by any applicable legislation
from time to time in force relating to rents or agriculture in respect of any
part of the Property of such Obligor but without any obligation to exercise any
of such powers and without any liability in respect of powers so exercised or
omitted to be exercised; and
 
12.4.12  sign any document, execute any deed and do all such other acts and
things, whether in the name of such Obligor or otherwise, in relation to, or as
may be considered by him to be incidental or conducive to, any of the matters or
powers aforesaid or to the protection and/or realisation of the security
constituted or intended to be constituted by this Debenture.
 
12.5  Receiver as Agent
 
Any Receiver of any of the Charged Assets of any Obligor shall, so far as the
law allows, be deemed to be the agent of such Obligor for all purposes and such
Obligor shall be solely responsible for his acts, defaults, contracts,
engagements, omissions, losses, liabilities, misconduct and remuneration and
neither the Security Trustee nor any of the Beneficiaries shall be under any
liability whatsoever in such regard.



20



--------------------------------------------------------------------------------

 
12.6  Remuneration
 
The remuneration of the Receiver shall be such sum or rate payable in such
manner as may be agreed between him and the Security Trustee at or at any time
after his appointment.
 
12.7  Removal
 
The Security Trustee may from time to time under its common or corporate seal
(as the case may be) or under the hand of any director, manager or other
authorised signatory for the time being of the Security Trustee or by deed
remove any Receiver appointed by it and, in the case of an administrative
receiver, may at any time and from time to time apply to the court for removal
of any administrative receiver appointed by it and may, whenever it may deem it
expedient, appoint or as the case may be apply to the court for the appointment
of another qualified person as a new Receiver in place of any Receiver whose
appointment may for any reason have terminated.
 
12.8  Application of Proceeds
 
Any Receiver shall (so far as the law allows) apply all monies received by him
in the following order:-
 
12.8.1  in the payment of any costs, charges and expenses of or incidental to
the Receiver’s appointment, the payment of his remuneration and the payment and
discharge of any other Expenses incurred by or on behalf of the Receiver;
 
12.8.2  in or towards payment of any debts or claims which are by statute
payable in preference to the Secured Obligations but only to the extent to which
such debts or claims have such preference; and
 
12.8.3  in or towards payment and discharge of the balance of the Secured
Obligations in accordance with Clause [            ] of the Facility Agreement.
 
13   VARIATION AND EXTENSION OF STATUTORY POWERS
 
13.1  Statutory Powers Generally
 
The powers conferred on mortgagees or receivers (including administrative
receivers) by the Companies Ordinance shall apply to this Debenture except
insofar as they are expressly or impliedly excluded and where there is any
ambiguity or conflict between the powers contained in the Companies Ordinance
and those contained in this Debenture the terms of this Debenture shall (so far
as the law allows) prevail.
 
13.2  Mortgagee in Possession
 
It is agreed and declared that no exercise (whether by the Security Trustee or
any Receiver) of any of the powers contained in this Debenture shall render the
Security Trustee or any Receiver liable as mortgagee in possession in respect of
any of the Charged Assets of any Obligor or liable for any loss or damage
(including, without



21



--------------------------------------------------------------------------------

 
limitation, loss upon realisation of any of the Charged Assets) save where
caused by gross negligence or wilful default on the part of the Security Trustee
or any Receiver.
 
13.3  Protection for Third Parties
 
No third party dealing with the Security Trustee or any Receiver or its or his
agents shall, whether before, on or after any contract, disposition or assurance
in relation to any Charged Assets in such third party’s favour be concerned to
enquire whether the Secured Obligations have become payable or whether any power
which the Security Trustee or any Receiver purports to exercise has become
exercisable or whether any of the Secured Obligations remain undischarged or to
see to the application of any money paid to the Security Trustee or any
Receiver, nor shall any such third party lending any money to a Receiver be
concerned to enquire as to the propriety or purpose of the exercise of such
power or as to the application of any money so borrowed.
 
13.4  Delegation
 
The Security Trustee or any Receiver may at any time delegate by power of
attorney or in any other manner to any person or persons any of the powers
(including the power of attorney contained in Clause 15.1), authorities and
discretions which are for the time being exercisable by the Security Trustee or
any Receiver under this Debenture in relation to the Charged Assets of any
Obligor. Any such delegation may be made upon such terms (including power to
sub-delegate) and subject to such regulations as the Security Trustee or any
Receiver may think fit. Neither the Security Trustee nor any Receiver shall,
save for their wilful default or gross negligence, be in any way liable or
responsible to any Obligor for any loss or damage arising from any act, default,
omission or misconduct on the part of any such delegate or sub-delegate.
 
13.5  Suspense Accounts
 
The Security Trustee and any Receiver may place and keep (for such time as it or
he shall consider prudent) any money received, recovered or realised from any
Obligor or in relation to any Charged Assets of such Obligor pursuant to this
Debenture in a separate suspense account (to the credit of either such Obligor
or the Security Trustee (as trustee for and on behalf of each of the
Beneficiaries) as the Security Trustee shall think fit) without any obligation
to apply the same or any part thereof in or towards the discharge of the Secured
Obligations.
 
13.6  Security Trustee’s Power to Remedy Breaches
 
If at any time any Obligor fails to perform any of the covenants contained in
this Debenture it shall be lawful for the Security Trustee, but the Security
Trustee shall have no obligation, to take such action on behalf of such Obligor
(including, without limitation, the payment of money) as may in the Security
Trustee’s reasonable opinion be required to ensure that such covenants are
performed. Any losses, costs, charges and expenses incurred by the Security
Trustee in taking such action shall be reimbursed by such Obligor on demand.



22



--------------------------------------------------------------------------------

 
14   CONTINUING SECURITY
 
14.1  Subsequent Charges
 
14.1.1  If the Security Trustee receives notice (whether actual or constructive)
of any subsequent encumbrance or other interest affecting any of the Charged
Assets of any Obligor, or of any other matter which may cause the security
constituted or intended to be constituted by this Debenture to cease to be a
continuing security the Security Trustee may open a new account or accounts for
such Obligor.
 
14.1.2  If the Security Trustee does not open a new account for an Obligor
pursuant to Clause 14.1.1 then, unless the Security Trustee shall notify such
Obligor to the contrary, it shall nevertheless be treated as if it had done so
at the time when it received such notice and as from that time all payments made
by or on behalf of such Obligor to the Security Trustee shall be credited or
deemed to have been credited to the new account and shall not operate to reduce
the amount due from such Obligor at the time when it received such notice.
 
14.2  General
 
The security constituted by this Debenture shall be a continuing security
notwithstanding any settlement of account or other matter whatsoever and is in
addition to and shall not merge with or otherwise prejudice or affect (or be
prejudiced or affected by) the security constituted by any encumbrance,
guarantee or other assurance now or hereafter held by any of the Beneficiaries
or any right or remedy of any of the Beneficiaries in respect of the same and
shall not be in any way prejudiced or affected by the invalidity thereof, or by
any of the Beneficiaries now or hereafter dealing with, exchanging, releasing,
modifying or abstaining from perfecting or enforcing any of the same, or any
rights which it may now or hereafter have, or giving time for payment or
indulgence or compounding with any other person liable.
 
15   POWER OF ATTORNEY
 
15.1  Appointment
 
Each Obligor, by way of security and in order more fully to secure the
performance of such Obligor’s obligations under this Debenture, irrevocably
appoints the Security Trustee and the persons deriving title under it and
separately any Receiver jointly and severally to be its attorney or attorneys
for and in the name and on behalf and as the act and deed or otherwise of such
Obligor to execute under its common or corporate seal (as the case may be) or as
a deed or under hand (as applicable) and deliver and do all such assurances,
acts and things which such Obligor is required to execute and do under the
covenants contained in this Debenture (including, without limitation, to make
any demand upon or to give any notice, receipt or discharge to any person owing
monies to such Obligor for any monies comprised in its Charged Assets and to
execute under its common or corporate seal (as the case may be) or as a deed or
under hand (as applicable) and deliver any charges, mortgages, assignments or
other encumbrances and to execute, seal, deliver or otherwise perfect or
complete any transfers or other documents which the Security Trustee or any such
Receiver may require to perfect its title to any of the Investments of such
Obligor or to vest any of such Investments or any



23



--------------------------------------------------------------------------------

 
entitlement thereto in the Security Trustee or any of its nominee(s) or any such
Receiver) and generally in its name and on its behalf to exercise any of the
powers, authorities and discretions conferred by or pursuant to this Debenture
or by statute on the Security Trustee or any such Receiver, and (without
prejudice to the generality of the foregoing) to execute under its common or
corporate seal (as the case may be) or as a deed or under hand (as applicable)
and deliver and otherwise perfect any deed, assurance, agreement, instrument or
act which it or he may reasonably deem proper in or for the purpose of
exercising any of such powers, authorities and discretions and, in relation to
the proceeds of any claim under any Policy in which such Obligor is interested,
to sign and give a good receipt therefor for and on behalf of such Obligor.
 
15.2  Ratification
 
Each Obligor covenants with the Security Trustee (as trustee for and on behalf
of each of the Beneficiaries) and separately with any Receiver that, on request,
it will ratify and confirm all security agreements, documents, acts and all
transactions entered into by the Security Trustee or any Receiver (or by such
Obligor at the instance of the Security Trustee or any Receiver) in the exercise
or purported exercise of its or his powers and such Obligor irrevocably
acknowledges and agrees that the power of attorney contained in Clause 15.1 is
given to secure the proprietary interest of, and the performance of obligations
owed to, the respective donees within the meaning of the Powers of Attorney Act
Ordinance.
 
16   INDEMNITIES
 
16.1  General
 
Each Obligor agrees to indemnify each Beneficiary and any Receiver on demand
against all losses, actions, claims, expenses, demands or liabilities whether in
contract, tort or otherwise now or hereafter incurred by any of them or by any
manager, agent, officer or employee for whose liability, act or omission any of
them may be answerable for anything done or omitted in the exercise or purported
exercise of the powers contained in this Debenture or occasioned by any breach
by such Obligor of any of its covenants or other obligations under this
Debenture or otherwise arising out of or in connection with the Charged Assets
of such Obligor or the security constituted or intended to be constituted by
this Debenture.
 
17   NO WAIVER
 
No failure or delay by any Beneficiary in exercising any right or remedy shall
operate as a waiver thereof, nor shall any single or any partial exercise or
waiver of any right or remedy preclude its further exercise or the exercise of
any other right or remedy as though no waiver had been made and no relaxation or
indulgence granted.
 
18   PAYMENTS AND DISCHARGE
 
18.1  Payment without Deduction
 
All payments to be made to any person under this Debenture shall be made free
and clear of and (save as required by law) without any deduction for or on
account of



24



--------------------------------------------------------------------------------

 
any tax, withholding, charges, set-off or counterclaim. All payments shall be
made into such account or accounts as the Security Trustee may from time to time
specify for that purpose.
 
18.2  Reinstatement
 
Any settlement or discharge under this Debenture between the Security Trustee
and any Obligor shall be conditional upon no security or payment to the Security
Trustee or any Beneficiary by such Obligor or any other person being avoided or
set aside or ordered to be refunded or reduced by or pursuant to any applicable
law or regulation and, if such condition is not satisfied, the Security Trustee
shall be entitled to recover from such Obligor on demand the value of such
security or the amount of any such payment as if such settlement or discharge
had not occurred.
 
18.3  Releases
 
Without prejudice to any of the terms of the Facility Agreement regarding the
giving of consents, releases and/or discharges to any Obligor (whether to
facilitate any disposition in relation to any of the Charged Assets of any
Obligor or otherwise) the Security Trustee shall, at the request and cost of the
Obligors following the irrevocable payment and discharge of the Secured
Obligations (with none of the Beneficiaries being under any further obligation,
actual or contingent, to any Obligor) and provided that the security constituted
by this Debenture shall not have been enforced, and the Security Trustee is
satisfied that such payment is not subject to avoidance or liable to be set
aside, refunded or reduced as referred to in Clause 18.2, duly execute and do
all such deeds, acts and things as may be necessary to release from the security
constituted by this Debenture the assets which are then subject to it. Each
Obligor agrees that if any of its Investments charged by this Debenture are
released from such charge, the Security Trustee may release securities of the
same class and denomination as the Investments concerned rather than the
identical Investments deposited or transferred under this Debenture.
 
19   CURRENCY
 
Any amount received or recovered by the Security Trustee in respect of any sum
expressed to be due to it (whether for itself or as trustee for any other
person) from any Obligor under this Debenture in a currency other than the
currency (the “contractual currency”) in which such sum is so expressed to be
due (whether as a result of, or of the enforcement of, any judgment or order of
a court or tribunal of any jurisdiction, the winding-up of an Obligor or
otherwise) shall only constitute a discharge to such Obligor to the extent of
the amount of the contractual currency that the Security Trustee is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is practicable). If the amount of the
contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due such Obligor shall indemnify the Security
Trustee against any loss sustained by it as a result, including the cost of
making any such purchase.



25



--------------------------------------------------------------------------------

 
20   NOTICES
 
20.1  General
 
Any demand, notice or other communication to be made on or delivered to an
Obligor hereunder or in respect of the Secured Obligations shall be made or
delivered by facsimile transmission (referred to as “fax”) or otherwise in
writing and shall be treated as having been served if served in accordance with
Clause 20.2. Each demand, notice or other communication to be made on or
delivered to any party to this Debenture may (unless that party has by 15 days’
written notice to the other party or parties specified another address or fax
number) be made or delivered to that other person at its registered office or
the following addresses or fax numbers:-
 
Tarrant Company Limited
 
Address:   13th Floor, Lladro Centre, 72-80 Hoi Yuen Road, Kwun Tong, Kowloon,
Hong Kong.
 
Fax:          852-2343 2801
 
Attention: Mr Paul Lau and/or Mr Henry Chu
 
Marble Limited
 
Address:   13th Floor, Lladro Centre, 72-80 Hoi Yuen Road, Kwun Tong, Kowloon,
Hong Kong.
 
Fax:          852-2343 2801
 
Attention: Mr Paul Lau and/or Mr Henry Chu
 
Trade Link Holdings Limited
 
Address:   13th Floor, Lladro Centre, 72-80 Hoi Yuen Road, Kwun Tong, Kowloon,
Hong Kong.
 
Fax:          852-2343 2801
 
Attention: Mr Paul Lau and/or Mr Henry Chu
 
UPS Capital Global Trade Finance Corporation
 
Address:   35 Glenlake Parkway, NE, Atlanta, GA 30328, U.S.A.
 
Fax:          1 404-828-4408
 
Attention: Kurt A. Niemeyer (Relationship Manager)
 
20.2  Mode of Service
 
Service may be made on any Obligor:-



26



--------------------------------------------------------------------------------

 
20.2.1  personally on any director or the company secretary of such Obligor;
 
20.2.2  by leaving it at the address for service of such Obligor referred to in
Clause 20.1;
 
20.2.3  by sending it through the post to the address for service of such
Obligor referred to in Clause 20.1; or
 
20.2.4  by fax to the fax number of such Obligor and so that any fax shall be
deemed to be in writing and, if it bears the signature of the server or its
authorised representative or agent, to have been signed by or on behalf of the
server.
 
20.3  Deemed Service
 
Any demand, notice or other communication shall be served or treated as served
at the following times:-
 
20.3.1  in the case of service personally or in accordance with Clause 20.2.2,
at the time of such service;
 
20.3.2  in the case of service by post, at 9.00 a.m. on the working day next
following the day on which it was posted or, in the case of service to or from
an address outside Hong Kong, at 9.00 a.m. on the fourth working day following
the day on which it was posted; and
 
20.3.3  in the case of service by telex or fax, if sent before 9.00 a.m. on a
working day, at 11.00 a.m. on the same day, if sent between 9.00 a.m. and 5.30
p.m. on a working day, two hours after the time of such service or, if sent
after 5.30 p.m. on a working day, or if sent on a day other than a working day,
at 9.00 a.m. on the next following working day.
 
For the purpose of this Clause 20 the term “working day” shall mean a day (other
than a Saturday or a Sunday) upon which the recipient of any demand, notice or
other communication is normally open for business in the country of its address
for service referred to in Clause 20.1 and references to any time of day shall
be construed as references to the time of day in such country.
 
20.4  Proof of Service
 
In proving service of a demand, notice or other communication served:-
 
20.4.1  by post, it shall be sufficient to prove that such demand, notice or
other communication was correctly addressed, full postage paid and posted; and
 
20.4.2  by fax, it shall be sufficient to prove that the fax was followed by
such machine record as indicates that the entire fax was sent to the relevant
number.



27



--------------------------------------------------------------------------------

 
21   TRUSTEE PROVISIONS
 
21.1  Declaration of Trust
 
The Security Trustee shall hold the security constituted by this Debenture and
the benefit of all related rights in trust for the benefit of the Beneficiaries
on the terms and subject to the conditions set out in this Debenture and the
Facility Agreement.
 
22   LAW AND JURISDICTION
 
22.1  Law
 
This Debenture and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of Hong Kong.
 
22.2  Jurisdiction
 
22.2.1  Submission:    Each of the parties to this Debenture (other than the
Security Trustee) agrees for the benefit of the Security Trustee that the courts
of Hong Kong shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any dispute, which may arise out of or in connection
with this Debenture and, for such purposes, irrevocably submits to the
jurisdiction of such courts.
 
22.2.2  Forum:    Each Obligor irrevocably waives any objection which it might
now or hereafter have to the courts referred to in Clause 22.2.1 being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any dispute, which may arise out of or in connection with this Debenture and
agrees not to claim that any such court is not a convenient or appropriate
forum.
 
22.2.3  Other competent jurisdictions:    The submission to the jurisdiction of
the courts referred to in Clause 22.2.1 shall not (and shall not be construed so
as to) limit the right of the Security Trustee to take proceedings against any
Obligor in any other court of competent jurisdiction nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdiction, whether concurrently or not.
 
IN WITNESS whereof each Obligor has duly executed this Debenture as a deed and
intends to deliver and hereby delivers the same on the date first above written
and, prior to such delivery, this Debenture has been duly signed on behalf of
the Security Trustee, in the manner appearing below.



28



--------------------------------------------------------------------------------

 
SCHEDULE 1
 
THE OBLIGORS
 

   
Company Name

--------------------------------------------------------------------------------

 
Company Number

--------------------------------------------------------------------------------

1.
 
Tarrant Company Limited
 
163310
2.
 
Marble Limited
 
399753
3.
 
Trade Link Holdings Limited
 
592076



29



--------------------------------------------------------------------------------

 
SCHEDULE 2
 
THE SECURITIES
 
Obligor

--------------------------------------------------------------------------------

 
Name of company in which the Securities are held

--------------------------------------------------------------------------------

 
Issued share capital

--------------------------------------------------------------------------------

 
Description and
number of shares

--------------------------------------------------------------------------------

  
Share certificate numbers

--------------------------------------------------------------------------------

Tarrant Company Limited
 
1.      Marble Limited
 
HK$2.00 divided into 2 ordinary shares of HK$1.00 each
 
1 share held by Tarrant Company Limited
  
- 6 -
           
1 share held by Tam Yuet Ngan Grace on trust for Tarrant Company Limited
  
- 7 -
   
2.      Trade Link
         Holdings Limited
 
HK$2.00 divided into 2 ordinary shares of HK$1.00 each
 
1 share held by Tarrant Company Limited
  
- 1 -
           
1 share held by Tam Yuet Ngan Grace on trust for Tarrant Company Limited
  
- 3 -



30



--------------------------------------------------------------------------------

 
SCHEDULE 3
 
QUOTA
 

    
Obligor

--------------------------------------------------------------------------------

 
Quota

--------------------------------------------------------------------------------

1.
 
  
Tarrant Company Limited
 
 
Government allocation for the USA for the Year 2002

--------------------------------------------------------------------------------

        
Cat No.
 
Unit
    
Total
        

--------------------------------------------------------------------------------

        
218R/225/317/326
237
GP II BCQ
335
336
341
342
347
348
635
636
641
642
647
648
 
SQM
DOZ
ESM
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
    
145
9,991
417,383
6,133
3,110
17,408
23,101
5,121
48,179
929
31
338
421
78
3,736
2.
  
Marble Limited
 
Government allocation for the USA for the Year 2002

--------------------------------------------------------------------------------

        
Cat No.
 
Unit
    
Total
        

--------------------------------------------------------------------------------

        
GP II BCQ
335
336
341
342
347
348
 
ESM
DOZ
DOZ
DOZ
DOZ
DOZ
DOZ
    
2,142
109
17
408
455
653
1,790
        
Government allocation for Canada for the Year 2002

--------------------------------------------------------------------------------

        
Cat No.
 
Unit
    
Total
        

--------------------------------------------------------------------------------

        
1B
4B
5A
5B
 
PCS
PCS
PCS
PCS
    
1,860
7,611
6,047
4,399
        
Government allocation for the EU for the Year 2002

--------------------------------------------------------------------------------

        
Cat No.
 
Unit
    
Total
        

--------------------------------------------------------------------------------

        
6A
 
PCS
    
35,728



31



--------------------------------------------------------------------------------

 
3.
 
  
Trade Link Holdings Limited
 
  
Government allocation for the USA for the Year 2002

--------------------------------------------------------------------------------

         
Cat No.
 
Unit
    
Total
         

--------------------------------------------------------------------------------

         
335
341
347
348
359(1)
359(2)
641
648
 
DOZ
DOZ
DOZ
DOZ
KG
KG
DOZ
DOZ
    
1,120
10,000
624
19,717
6,649
18,621
599
162



32



--------------------------------------------------------------------------------

 
THE OBLIGORS
         
THE COMMON SEAL of
  
)
    
TARRANT COMPANY LIMITED
  
)
    
was hereunto affixed in the presence of:
  
)
         
)
    
/s/ illegible
         
Director
         
/s/ Paul Lau
         
Direct or/Secretary
         
THE COMMON SEAL of
  
)
    
MARBLE LIMITED
  
)
    
was hereunto affixed in the presence of:
  
)
         
)
    
/s/ illegible
         
Director
         
/s/ Paul Lau
         
Director/Secretary
         
THE COMMON SEAL of
  
)
    
TRADE LINK HOLDINGS LIMITED
  
)
    
was hereunto affixed in the presence of:
  
)
         
)
    
/s/ illegible
         
Director
         
/s/ Paul Lau
         
Director/Secretary
         
THE SECURITY TRUSTEE
         
SIGNED by
  
)
    
For and on behalf of
  
)
  
            /s/ Joseph Guerris
UPS CAPITAL GLOBAL TRADE
  
)
    
FINANCE CORPORATION
  
)
    
in the presence of:-
         
s/s Sanjeev Chopra
         
Signature of witness
         
Sanjeev Chopra
         
Full name and address of witness
         
35 Glenlake Pkwy.
         
Atlanta, GA 30328
         



33